Russell, G. J.
1. A phrase of a sentence used by the court in charging the jury must be considered in connection with the remaining parts of the sentence and with the charge as a whole. Those words of a sentence in the charge to which exception is taken in the present case, when considered in connection with its context, could not possibly have been misunderstood by a jury of average intelligence as limiting the right of the plaintiff to a recovery upon the presumption of negligence “alone.”
. 2. The request to charge set out in the second ground of the amendment to the motion for a new trial was sufficiently covered by the instructions given.
3. The request to charge set out in the third ground of the amendment to the motion for a new trial was not authorized by the pleadings, the evidence, or the law of the case, and was properly refused.
4. The plaintiff had a fair trial of her case. The charge of the court fully covered every material issue in the ease. Under the rulings in Southwestern Railroad v. Hankerson, 61 Ga. 115, and Willis v. Central of Georgia Railway Co., 11 Ga. App. 717, 718 (75 S. E. 1132), the instructions upon the subject of the drunkenness of the plaintiff’s husband were correct.
5. There was no error in overruling the motion for a new trial.

Judgment affirmed.